Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse July 11, 2011 MEETING OF THE BOARD OF DIRECTORS OF NYSE EURONEXT July 7, 2011 at 8:00 a.m. A P P E A R A N C E S: Board of Directors of NYSE Euronext: JAN-MICHIEL HESSELS, Chairman of the Board MARSH CARTER, Deputy Chairman DUNCAN NIEDERAUER, Chief Executive Officer JANET McGINNESS, Corporate Secretary MICHAEL GELTZEILER, CFO JOHN HALVEY, ESQ, General Counsel * * * MR. HESSELS: Good morning, ladies and gentlemen, can you hear me? ATTENDEES: Yes. MR. HESSELS: I am Jan-Michiel Hessels Chairman of the Board of NYSE Euronext, and I will serve as chairman of this special meeting.
